    Case 1:19-mc-00145-TSC Document 330 Filed 11/20/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 In the Matter of the
 Federal Bureau of Prisons’ Execution
 Protocol Cases
                                                       Case No. 19-mc-0145 (TSC)
 LEAD CASE: Roane, et al. v. Barr
 THIS DOCUMENT RELATES TO:
 Bourgeois v. DOJ, No. 14-0782
 Roane, et al. v. Barr, No. 05-2337


                     NOTICE OF EXECUTION DATES

       The United States hereby notifies the Court that the Director of the Federal Bureau

of Prisons, upon the direction of the Attorney General and in accordance with 28 C.F.R.

Part 26, has scheduled the executions of Alfred Bourgeois for December 11, 2020; Cory

Johnson for January 14, 2021; and Dustin Higgs for January 15, 2021. Bourgeois is the

plaintiff in Bourgeois v. DOJ, No. 14-0782 (D.D.C.). Higgs and Johnson are plaintiffs in

Roane v. Barr, No. 05-2337 (D.D.C.). Both cases are part of this consolidated matter.

                                      *     *      *
   Case 1:19-mc-00145-TSC Document 330 Filed 11/20/20 Page 2 of 5




JEFFREY BOSSERT CLARK                        MICHAEL R. SHERWIN
Acting Assistant Attorney General            Acting United States Attorney

JEAN LIN                                     DANIEL F. VAN HORN,
Special Litigation Counsel                    D.C. Bar #924092
                                             Chief, Civil Division
JONATHAN KOSSAK,
  D.C. Bar #991478                           By: /s/ Johnny Walker
CRISTEN C. HANDLEY,                          JOHNNY H. WALKER, D.C. Bar #991325
  MO Bar #69114                              Assistant United States Attorney
BRADLEY P. HUMPHREYS,                        555 4th Street, N.W.
  D.C. Bar #988057                           Washington, District of Columbia 20530
Trial Attorneys                              Telephone: 202 252 2575
Federal Programs Branch                      Email: johnny.walker@usdoj.gov
Civil Division, Department of Justice        Counsel for Defendants
1100 L Street, N.W.
Washington, District of Columbia 20005
(202) 514-3716
jean.lin@usdoj.gov
jonathan.kossak@usdoj.gov
christen.handley@usdoj.gov
bradley.humphreys@usdoj.gov

Dated: November 20, 2020




                                         2
    Case 1:19-mc-00145-TSC Document 330 Filed 11/20/20 Page 3 of 5




                           CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2020, I caused a true and correct copy of

foregoing to be served on all following counsel of record via the Court’s CM/ECF system.
 Joshua C. Toll                                Ginger D. Anders
 King & Spalding LLP                           Jonathan S. Meltzer
 (202) 737-8616                                Brendan Gants
 jtoll@kslaw.com                               Munger, Tolles & Olson LLP
                                               (202) 220-1100
 Margaret O’Donnell
                                               ginger.anders@mto.com
 (502) 320-1837
 mod@dcr.net                                   Counsel for Plaintiff Brandon Bernard
 Counsel for Plaintiff Anthony Battle


 Alex Kursman                                  Scott W. Braden
 Shawn Nolan                                   Arkansas Federal Defender Office
 Federal Community Defender Office,            (501) 324-6114
 E.D. Pa.                                      Scott_Braden@fd.org
 (215) 928-0520                                Jennifer Ying
 alex_kursman@fd.org                           Andrew Moshos
 shawn_nolan@fd.org                            Morris, Nichols, Arsht & Tunnell LLP
 Counsel for Plaintiff Alfred Bourgeois        (302) 658-9300
                                               jying@mnat.com
                                               amoshos@mnat.com
                                               Counsel for Plaintiff Norris G. Holder, Jr.


 Joseph Luby                                   Amy Lentz
 Federal Community Defender Office,            Steptoe & Johnson, LLP
 E.D. Pa.                                      (202) 429.1320
 (215) 928-0520                                alentz@stepoe.com
 joseph_luby@fd.org
                                               Counsel for Plaintiff Orlando Hall
 Counsel for Plaintiff Chadrick Fulks




                                           3
   Case 1:19-mc-00145-TSC Document 330 Filed 11/20/20 Page 4 of 5




Shawn Nolan                                   Gregory S. Smith
Federal Community Defender Office,            (202) 460-3381
E.D. Pa.                                      gregsmithlaw@verizon.net
(215) 928-0520
shawn_nolan@fd.org                            Counsel for Plaintiff William LeCroy
Counsel for Plaintiff Dustin Higgs


Jon Jeffress                                  Donald P. Salzman
KaiserDillon PLLC                             Charles F. Walker
(202) 640-2850                                Steven M. Albertson
jjeffress@kaiserdillon.com                    Skadden, Arps, Slate, Meagher & Flom
                                              LLP
Timothy Kane
                                              (202) 371-7983
Shawn Nolan
                                              donald.salzman@skadden.com
Federal Community Defender Office,
E.D. Pa.                                      Counsel for Plaintiff Corey Johnson
(215) 928-0520
timothy_kane@fd.org
shawn_nolan@fd.org
Counsel for Plaintiff Dustin Lee Honken


David S. Victorson                            Shawn Nolan
Hogan Lovells US LLP                          Federal Community Defender Office,
(202) 637-5600                                E.D. Pa.
david.victorson@hoganlovells.com              (215) 928-0528
                                              shawn_nolan@fd.org
Pieter Van Tol
Hogan Lovells US LLP                          Gary E. Proctor
(212) 918-3000                                Law Offices of Gary E. Proctor, LLC
pieter.vantol@hoganlovells.com                (410) 444-1500
                                              garyeproctor@gmail.com
Counsel for Plaintiff Daniel Lewis Lee
                                              Counsel for Plaintiff Jeffrey Paul




                                          4
   Case 1:19-mc-00145-TSC Document 330 Filed 11/20/20 Page 5 of 5




Gerald W. King, Jr.                             Alan E. Schoenfeld
Jeffrey Lyn Ertel                               Ryan M. Chabot
Federal Defender Program, Inc.                  Wilmer Cutler Pickering Hale and Dorr
(404) 688-7530                                  LLP
Gerald_King@fd.org                              (212) 230-8880
Jeff_Ertel@fd.org                               Alan.Schoenfeld@WilmerHale.com
                                                Ryan.Chabot@WilmerHale.com
Brandon D. Almond
Troutman Sanders LLP                            Andres C. Salinas
Washington, D.C. 20004                          Wilmer Cutler Pickering Hale and Dorr
(202) 274-2864                                  LLP
brandon.almond@troutmansanders.com              (202) 663-6289
Counsel for Richard Tipton, III                 Andres.Salinas@WilmerHale.com
                                                Counsel for Wesley I. Purkey


Dale A. Baich                                   Amy Karlin
Jennifer M. Moreno                              Interim Federal Public Defender
Federal Public Defender                         Celeste Bacchi
District of Arizona                             Jonathan C. Aminoff
(602) 382-2816                                  Deputy Federal Public Defenders
dale_baich@fd.org                               (213) 894-2854
jennifer_moreno@fd.org                          celeste_bacchi@fd.org
Counsel for Plaintiff Keith Nelson              Counsel for Plaintiff Julius O. Robinson


Paul F. Enzinna                                 Evan Miller
Ellerman Enzinna PLLC                           Vinson & Elkins LLP
(202)753-5553                                   (202) 639-6605
penzinna@ellermanenzinna.com                    emiller@velaw.com
Counsel for Plaintiff James H. Roane, Jr.       Counsel for Bruce Webster




                                                 /s/Johnny Walker
                                                Assistant United States Attorney
                                                Counsel for Defendants




                                            5
